[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                APR 6, 2010
                               No. 09-12008                     JOHN LEY
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-00238-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOSE AERSIO ALVAREZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (April 6, 2010)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

     Ellis Rexwood Curry IV, appointed counsel for Jose Aersio Alvarez, in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that because we

already have upheld Alvarez’s conviction and sentence, the law of the case

doctrine applies to preclude the existence of any issues of arguable merit on appeal.

Accordingly, counsel’s motion to withdraw is GRANTED, and Alvarez’s appeal is

DISMISSED.




                                          2